Citation Nr: 1428564	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for arthritis of the right elbow. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), which granted service connection for arthritis of the right elbow and assigned a 0 percent rating effective July 19, 2010.  This issue was remanded by the Board in September 2012 to obtain additional VA treatment records.  

Additional treatment reports were subsequently added to the record.  Consequently, there has been substantial compliance with the September 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a RO hearing before a Decision Review Officer in August 2011, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to Supplemental Statement of the Case dated in April 2013, the Veteran underwent a VA evaluation of his right elbow disability in March 2013.  However, this evaluation report is not of record.  This report needs to be associated with the record prior to Board adjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

A copy of the March 20, 2013 VA examination conducted at the West Haven VAMC must be obtained and added to the record.   


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



